Title: To John Adams from Martinus Van Marum, July 1805
From: Van Marum, Martinus
To: Adams, John




					Monsieur !
					Harlem ce  Juillet 1805
				
				La societe Batave des sciences desirant d’etre en relation avec les sçavans distingués des Etats Unis de L’Amerique, vient de vous nommer  Membre dans sa dernière seance anniversaire le 22 Juin, se flattant que vous agreërez cette élection. Vous recevez, en consequence, vôtre Diplome ci-joint, et le programme de la societé. J’ai l’honneur d’etre avec la plus haute consideration / Monsieur ! / Votre très humble et obeiss serviteur
					M. V. MarumSecretaire de la societé :
				
				